In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00234-CR
         ______________________________


       CHRISTOPHER PREWITT, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 71st Judicial District Court
              Harrison County, Texas
             Trial Court No. 10-0194X




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                        MEMORANDUM OPINION

        Christopher Prewitt appeals his conviction for two counts of sexual assault. See TEX.

PENAL CODE ANN. § 22.011 (West 2011). Prewitt pled guilty,1 without a plea agreement, and

signed a written stipulation of the evidence. The trial court found Prewitt guilty and sentenced

him to eight years’ confinement on both counts, with the sentences to run concurrently.

        Prewitt’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail. He has set up several potential arguments, and then explains in detail why

each fails to show a reversible error. Counsel has thus provided a professional evaluation of the

record demonstrating why, in effect, there are no arguable grounds to be advanced. This meets

the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High

v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        On February 24, 2012, counsel mailed a copy of the brief to Prewitt informing him of his

right to file a pro se response and to review the record. Counsel has also filed a motion with this

Court seeking to withdraw as counsel in this appeal. Prewitt has neither filed a pro se response,

nor has he requested an extension of time in which to file such response.




1
 The trial court admonished Prewitt concerning the range of punishment and sex-offender registration both orally and
in writing.

                                                         2
         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             May 8, 2012
Date Decided:               May 9, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3